 

 

Case 20-10343-LSS Doc 3883 Filed 05/13/21 Page1of2

Date: May 09, 2021.
To: Justice Lauri Silverstein.
824 Market Street 6th Flr, US BANKRUP

Wilmington , DE 19801
Fron
Re:: Claim im

Dear Honerable Justice Lauri Silversten,

I am writing you as victim of the Boy Scouts of America. Your honor although this
incident happpened a long time ago I am just realizing what kind of impact this incident
has casused me even today. This reorganization plan is insufficent and I believe that the
BSA can and should be held accountable by doing lot better to provide relief to the many

victims of sexual abuse.

We further believe that the BSA has forefeited its right to control banktuptcy process in

conjunction with the insurance carriers representing the BSA.

Honerable Justice Silverstein, | am asking for justice impartiality, fairness and equaility

for the victims of this abuse.

Thank you so much.

Respectfully Submitted by:

 

 

 
Case 20-10343-LSS Doc 3883 Filed 05/13/21 Page 2 of 2

 

WO
hee

DHSSPA JIS Iu Oy 37 LePM

~

\axhb. aa! nba pam
‘a WD 45 Pete hex

~ !

Ri NESE AATIRE
eRe.

fs
o
3
>
<
N
o
Nh
pooh
0
a
ooh
ps
ra

y)
onal”
bs

. OQ
Sa ©
a
“ -
oe
wy the
im

TUM a

i wed

7 Yaad!

 

 
